PER CURIAM.
Appellant seeks review of an order entered by the Circuit Court of Duval County. The circuit court judge denied appellant’s Application for Writ of Habeas Corpus Relief. We must vacate the trial court’s order for lack of jurisdiction. See Campbell v. Fla. Parole Comm’n, 630 So.2d 1210, 1211 (Fla. 1st DCA 1994)(“Because the authority of the court to issue writ is limited to its territorial jurisdiction, the court lacks jurisdiction where the writ would have to be executed beyond the court’s territorial jurisdiction.”), vacated on other grounds by 514 U.S. 1094, 115 S.Ct. 1819, 131 L.Ed.2d 742 (1995), aff'd on remand by 657 So.2d 67 (Fla. 1st DCA 1995). As the appellant is currently detained in the Mayo Correctional Institution in Mayo, Florida, the application should have been filed in the circuit court for the county in which the appellant is detained. See § 79.09, Fla. Stat. (2004). Accordingly, we VACATE the order with instructions for the circuit court to dismiss the application without prejudice so that the appellant may file his application in the correct court.
KAHN, C.J., BARFIELD and DAVIS, JJ., concur.